DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
Claims  1, 5-7, 18, 19, 23-25, 37, 38, 41-43, 50 and 53-54  are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/CN2016/100425, filed 09/27/2016, is acknowledged. 
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to CN201510651334.X, filed 09/30/2015 is acknowledged and its translation in English as filed in 09/16/2020 is presently fully considered and entered. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Arguments
Applicant’s responses and arguments of the Appeal Brief filed 01/02/2020 regarding claim rejections under 35 USC 103 have been fully considered and found persuasive during the Appeal Conference of 05/17/2022. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5-7, 18, 19, 23-25, 37, 38, 41-43, 50 and 53-54 are allowed.
The reasons for allowance are the following: 
Regarding the independent claim 1, the closest prior art found are Hong et al. (USPN 20140275852 A1; Pub.Date 09/18/2014; Fil.Date 06/30/2014) in view of Kazuya et al. (Foreign Patent JP-2003210465A; Pub.Date 07/29/2003; Fil.Date 01/25/2002) in view of Satomi et al. (USPN 20150208933 A1; Pub.Date 07/30/2015; Fil.Date 09/13/2013) in view of Farkas et al. (USPN 20150374276 A1; Pub.Date 12/31/2015; Fil.Date 08/07/2015) in view of Benaron et al. (USPN 20150148623 A1; Pub.Date 05/28/2015; Fil.Date 11/25/2014) and in view of Nousiainen et al (USPN 20160081567 A1; Pub.Date 03/24/2016; Fil.Date 11/15/2015) teaching the device with one light source, two detectors, a beam-splitter system splitting the reflected light beam into two beams, the beam-splitter system using linear polarization lens and crossed polarization lens relative to the incident beam incident to the targeted region. Additional reference Diab et al. (USPN 7937130 B2; Pat.Date 05/03/2011; Fil.Date 12/19/20208) teaches the optical signal from a generic reflection is the composition of a motion and physiological contributions (col.2 last ¶). However, while these references might implicitly suggest “a ratio of the vital sign component included in the first signal being larger than a ratio of the vital sign component included in the second signal” since for two values, one of the value would be relatively larger or equal to the other value and the presence of polarizer discriminate the sensing of specular light and the specular light providing the major contribution to the sensed motion, the references do not teach specifically the limitation “wherein the ratio of the vital sign component included in the first signal is a ratio of the vital sign component included in the first signal to a noise signal in the first signal, and the ratio of the vital sign component included in the second signal is a ratio of the vital sign component to a noise signal in the second signal”. Therefore, the closest prior art found and of record does not teach or reasonably suggest the combination of each claim limitation of independent claim 1. The advantage of the instant claim invention is to provide a device and method to use it with an accurate determination of the cardiac rate.
Regarding dependent claims 5-7, 18 and 53, these dependent claims are allowable due to their dependency from independent claim 1.
Regarding independent claim 19, the closest prior arts related to the claimed device are the same devices than those above for claim 1 for the same limitations that in claim 1 with the additional reference Wang et al. (USPN 20160249812 A1; Pub.Date 09/01/2016; Fil.Date 05/06/2016)  with beam-splitter placed on the incident beam path prior the reflecting region on the patient. Additional reference Diab et al. (USPN 7937130 B2; Pat.Date 05/03/2011; Fil.Date 12/19/20208) teaches the optical signal from a generic reflection is the composition of a motion and physiological contributions (col.2 last ¶). The instant claimed invention is particularly new as claiming to split the signal into two beams for separating the ration of the vital and motion contribution according to “each of the first signal and the second signal includes a vital sign component and a motion component of the living body, a ratio of the vital sign component included in the first signal being larger than a ratio of the vital sign component included in the second signal” with ““wherein the ratio of the vital sign component included in the first signal is a ratio of the vital sign component included in the first signal to a noise signal in the first signal, and the ratio of the vital sign component included in the second signal is a ratio of the vital sign component to a noise signal in the second signal” leading to specific orientation of the claimed beam splitter without the use of polarizing lenses. No prior art was found to teach the specific ratio dependence using the configuration with the beam-splitter. The advantage of the instant claim invention is to provide a device and method to use it with an accurate determination of the cardiac rate (abstract).
Regarding claims 41-43 and 50, these dependent claims are allowable due to their dependency from independent claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793  

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793